tcmemo_2013_65 united_states tax_court vladimir gorokhovsky petitioner v commissioner of internal revenue respondent docket no filed date vladimir gorokhovsky pro_se frederic j fernandez and mark j miller for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies and accuracy-related_penalties under sec_6662 a for petitioner’s taxable years and as follows 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure deficiency dollar_figure big_number big_number year accuracy-related_penalty sec_6662 dollar_figure dollar_figure dollar_figure the deficiencies stem from respondent’s disallowance of various expenses and costs of goods sold petitioner reported on his schedule c profit or loss from business for each of the years at issue respondent also adjusted petitioner’s income to account for certain alleged unreported items of income for each of the years at issue we must determine whether petitioner may deduct schedule c expenses related to his law practice of dollar_figure dollar_figure and dollar_figure for taxable years and respectively we hold that petitioner may deduct some of those expenses 2our determinations result in corresponding computational adjustments to petitioner’s self-employment_tax liability 3following trial respondent conceded dollar_figure in supply expenses for petitioner’s taxable_year and dollar_figure in office expenses for taxable_year respondent also conceded dollar_figure in either supply expenses or office expenses for taxable_year the exact item is unclear from respondent’s posttrial brief whether petitioner may deduct schedule c expenses related to his then wife’s sale of skin care product sec_4 of dollar_figure and dollar_figure for taxable years and respectively we hold that he may not whether petitioner may deduct schedule c depreciation related to his import-export business gorokhovsky imports of dollar_figure and dollar_figure for taxable years and respectively we hold that he may not whether petitioner failed to report gross_receipts from his law practice of dollar_figure dollar_figure and dollar_figure for taxable years and respectively we hold that petitioner failed to report some of those receipts whether petitioner failed to report interest_income of dollar_figure dollar_figure and dollar_figure for taxable years and respectively we find that respondent conceded this issue on brief and whether petitioner is liable for accuracy-related_penalties under sec_6662 for taxable years and we hold that petitioner is so liable 4petitioner jointly filed his tax returns for the taxable years at issue 5following trial respondent conceded that petitioner accurately reported deposits of dollar_figure and dollar_figure for taxable years and respectively findings_of_fact at the time petition was filed petitioner resided in wisconsin petitioner an attorney since has maintained a solo practice in wisconsin and the northern district of illinois specializing in criminal defense and aviation law petitioner practices out of an office subleased from a law firm in milwaukee wisconsin and purportedly in a home_office in mequon wisconsin he also maintains a condominium in chicago which he uses primarily to facilitate his federal_law practice in a nearby federal court in addition to his law degree petitioner has undergraduate degrees in accounting and business administration during the years at issue petitioner was married to larissa ocheretner ms ocheretner allegedly operated a skin care product business in and petitioner managed his import-export business gorokhovsky imports during those two years as well petitioner filed his taxable_year and returns with three separate schedules c the first schedule c1 related to gorokhovsky imports the second schedule c2 related to his law practice and the third schedule c3 related to ms ocheretner’s skin care product business petitioner filed his taxable_year return with only a schedule c2 i schedule c1--gorokhovsky imports on petitioner’s and schedules c1 he claimed depreciation and cost_of_goods_sold deductions for his import business in the following amounts item depreciation and sec_179 expense deduction dollar_figure dollar_figure cost_of_goods_sold big_number big_number respondent disallowed all petitioner’s claimed deductions ii schedule c2--petitioner’s law practice in connection with his law practice petitioner claimed a dollar_figure business_expense deduction on his schedule c2 respondent disallowed dollar_figure of this amount respondent also disallowed all of petitioner’s claimed business_expense deductions totaling dollar_figure and dollar_figure reported on his and schedules c2 respectively the following table demonstrates the composition of respondent’s negative adjustments expense travel taxes and licenses repairs and maintenance dollar_figure big_number big_number dollar_figure dollar_figure -0- big_number big_number interest--other big_number insurance other than health advertising business use of home_office depreciation and sec_179 car and truck other--tools other--telephone other--storage other--printing other--postage other--parking other--outside services other-misc other--license other--laundry other--filing fees other--education other--client other--books other--bank charges accounting big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number meals and entertainment big_number utilities big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number -0- -0- big_number big_number big_number big_number big_number supplies legal and professional services other--dues rent lease--other business property other--janitorial other--client settlements -0- -0- -0- big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number at trial petitioner produced excel spreadsheets listing the monthly sums for each category of expense reported on his schedules c2 petitioner meticulously and contemporaneously maintained these documents so that he could monitor the financial health of his law practice the spreadsheets however neither itemize expenses nor provide details as to the nature of any expenditure petitioner also offered at trial monthly bank statements credit card statements and copies of canceled checks and check registers regarding his car and truck expenses petitioner produced coded mileage logs which list the starting point and destination of each of his business trips and the distance traveled between such points respondent also determined that petitioner had unreported income from his law practice for each of the years at issue and correspondingly adjusted result of several unidentified deposits in petitioner’s bank accounts during those years iii schedule c3--ms ocheretner’s skin care product business on his taxable_year and schedules c3 petitioner claimed business_expense deductions of dollar_figure and dollar_figure respectively for his then wife’s skin care product business respondent disallowed those claimed deductions the following table demonstrates the composition of respondent’s negative adjustments expense other expenses taxes and licenses supplies dollar_figure rent lease--other business property big_number car and truck cost_of_goods_sold big_number -0- -0- dollar_figure depreciation and sec_179 as with his attempt to substantiate his law practice expenses petitioner produced excel spreadsheets listing the monthly sum of each category of expense reported on his schedules c3 at trial the spreadsheets again neither itemized expenses nor provided details as to the nature of any of petitioner’s expenditures iv interest_income respondent adjusted petitioner’s interest_income to purportedly reflect amounts shown on forms 1099-int interest_income these adjustments resulted in increases in interest_income of dollar_figure dollar_figure and dollar_figure for taxable years and respectively v procedural matters petitioner produced several documents at trial in an attempt to substantiate his claimed deductions and evidence that certain items of income were not earned during the years at issue we repeatedly apprised petitioner of the importance of correlating the expenses listed on such documents with the deductions claimed on his tax returns and fully articulating on brief his position regarding the alleged unreported items of income at trial petitioner requested and was granted additional time to prepare his posttrial briefs we also advised petitioner that absent unforseen circumstances we would not further extend the filing deadline following trial petitioner filed a posttrial motion to extend time to file a trial brief citing his health as interfering with his ability to meet set deadlines we granted petitioner’s motion however he failed to file a posttrial brief on the ensuing extended filing_date or at any point thereafter opinion the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue petitioner has neither alleged that 6on rare occasions this court has recognized an exception to these rules in cases involving unreported income where the commissioner introduces no substantive evidence but relies solely on the presumption of correctness 73_tc_394 in such cases if the taxpayers challenge the notice_of_deficiency on the ground that it is arbitrary then the determination is treated as a naked assessment and the presumption of correctness does not attach id however this is a limited exception and it does not apply when the commissioner has provided a minimal evidentiary foundation 92_tc_661 fankhanel v commissioner tcmemo_1998_403 tax ct memo lexi sec_424 aff’d without published opinion 205_f3d_1333 4th cir presently respondent relies on bank_deposits to determine petitioner’s unreported income for the years in issue a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income 87_tc_74 citing 64_tc_651 aff’d 566_f2d_2 6th cir accordingly the limited exception does not apply in this case sec_7491 applies nor established his compliance with its requirements therefore the burden_of_proof remains on petitioner i deductions sec_162 provides a deduction for certain business-related expenses in order to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable year’ be for ‘carrying on any trade or business’ be an ‘expense’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 308_us_488 to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of business involved whether an expense is ordinary is determined by time place and circumstance welch v helvering u s pincite taxpayers also must maintain sufficient records to substantiate their deductions see sec_6001 92_tc_661 see also 65_tc_87 aff’d 540_f2d_821 5th cir 7as noted supra petitioner failed to file a posttrial brief accordingly it is within our discretion to dismiss this case entirely see rule sec_123 sec_151 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir however we will decide the case on the merits see eg d’errico v commissioner tcmemo_2012_149 tax ct memo lexi sec_149 at certain expenses described in sec_274 are subject_to strict substantiation rules no deductions are allowed for among other things traveling expenses including meals_and_lodging away from home entertainment_expenses gifts and expenses with respect to listed_property defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of the travel entertainment or use or date and description of the gift the business_purpose of the expense or other item and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 if a taxpayer cannot satisfy the substantiation burden imposed by sec_274 with respect to an expense to which it applies he fails to carry his burden of establishing that he is entitled to deduct that expense regardless of any equities involved id nicely v commissioner tcmemo_2006_172 tax ct memo lexi sec_174 at sec_1_274-5t temporary income_tax regs fed reg date nonetheless with respect to expenses not covered by sec_274 this court may estimate the amount of allowable deductions where there is evidence that deductible expenses were incurred 39_f2d_540 2d cir in order to do so however we must have some rational basis upon which to make such an estimate 85_tc_731 in estimating the amount allowable we bear heavily against the taxpayer where the inexactitude of the record is of his or her own making see cohan v commissioner f 2d pincite a schedule c2 petitioner’s law practice general business deductions petitioner produced numerous bank statements canceled checks check registers contemporaneous personal records credit card statements and excel spreadsheets in an attempt to substantiate his reported business_expenses we indicated the probative limitations of petitioner’s isolated nonitemized excel spreadsheets in a previous similar matter before the court see gorokhovsky v commissioner tcmemo_2012_206 tax ct memo at in the present case however petitioner supplemented his excel spreadsheets with further supportive documentation nonetheless petitioner made no attempt to use the evidence in the record to brief his legal position following trial while we need not undertake the work of sorting through every piece of evidence petitioner provided in an attempt to find support for his ultimate legal positions see eg hale v commissioner tcmemo_2010_229 wl at refusing to sort through pages of disorganized evidence in an attempt to determine whether a taxpayer provided adequate substantiation when that taxpayer failed to file a brief petitioner’s canceled checks and or check registers clearly substantiate certain business_expenses he incurred for his law practice in the taxable years at issue in particular petitioner’s continental bank account records evidence substantiated expenses of dollar_figure for taxable_year see infra app a dollar_figure for taxable_year see infra app b and dollar_figure for taxable_year see infra app c petitioner’s wells fargo account records also evidence additional substantiated expenses of dollar_figure for taxable_year see infra app d petitioner may correspondingly deduct these amounts pursuant to sec_162 8petitioner submitted a wells fargo account check register for his taxable_year which superficially demonstrates that he made certain expenditures during that year however the corresponding canceled checks were not offered into evidence while we find elsewhere that various other check registers showing expenditures in other years supported deductions even though certain canceled checks were not before the court those other registers on a whole were congruous with the catalog of canceled checks from the corresponding accounts we cannot ascribe the same credibility to the wells fargo account check register without any correlative documentation notwithstanding this finding most of petitioner’s general business deductions remain unsubstantiated though we may estimate additional expenses if we have a rational basis to do so see vanicek v commissioner t c pincite the record before us does not permit us to formulate reasoned conclusions as to petitioner’s incurred expenses home_office deduction sec_280a generally provides that no deduction otherwise allowable shall be allowed with respect to the business use of a taxpayer’s residence sec_280a however as relevant to this case a deduction may be allowed to the extent it is allocable to a portion of a dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer or a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business sec_280a and b petitioner maintains that he used an office located in the basement of his home as his principal_place_of_business the evidence concerning this point is 9petitioner did not assert at trial that expenses related to his condominium in chicago qualified as a deduction pursuant to sec_280a furthermore it is unclear from the record whether petitioner ever claimed an expense deduction related to the chicago condominium limited to petitioner’s testimony that the office has a law library and four computers no evidence was submitted demonstrating the nature or extent of the work performed in the basement whether petitioner met clients there or any other facts which might shed light on the purported business use of the area furthermore petitioner admitted that he subleased a separate office in milwaukee for his law practice and offered no evidence to negate the inference that office functioned as his principal_place_of_business according to the limited record in this case we cannot find that petitioner is entitled to home_office_deductions pursuant to sec_280a for the years at issuedollar_figure meal and travel_expenses petitioner’s reported meal and travel_expenses are subject_to heightened substantiation requirements noted supra see sec_274 petitioner failed to adduce any evidence purporting to substantiate his meal expenses for the years at issue without any corroborative documentation we find that petitioner has failed to substantiate these expenses 10the flush language of sec_280a indicates that the term principal_place_of_business includes a place of business which is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of such trade_or_business where the taxpayer conducts substantial administrative or management activities of such trade_or_business there is no evidence in the record indicating that petitioner performed any administrative or management activities in his home basement however petitioner meticulously maintained coded travel logs which superficially support his travel expense deductionsdollar_figure following trial petitioner submitted additional documentation which supplements his logs and expressly articulates the business_purpose of each of his business trips each entry in petitioner’s submitted records is categorized into one of three codes at trial petitioner explained that code represented travel from his home to his subleased office in milwaukee or the milwaukee county courthouse code represented travel from his condo in chicago to the daley center or to a federal courthouse and code represented all other business travel neither originating nor concluding at his home we find that petitioner’s entries labeled code and code in exhibits 58-j 60-j and 66-j specify the time place and busine sec_11when respondent questioned petitioner about two random items on the mileage spreadsheet petitioner unable to quickly cross-reference other documentation immediately available admitted that those specific mileage log entries were in error however we do not believe such minor errors infect the entirety of the logs 12a taxpayer may deduct travel_expenses that are reasonable necessary and directly attributable to the taxpayer’s business sec_162 sec_1_162-2 income_tax regs if a trip is undertaken for both business and personal reasons travel_expenses are deductible only if the primary purpose of the trip is business see sec_1_162-2 income_tax regs petitioner convincingly testified that he used his chicago condominium primarily for his practice in federal court the credibility of this testimony is amplified by petitioner’s meticulous records evidencing the business_purpose of his code travel in chicago purpose of petitioner’s business travels and accordingly satisfy the heightened substantiation requirements of sec_274 code however represents travel to or from petitioner’s home as a general_rule expenses for traveling between one’s home and one’s place of business or employment constitute commuting expenses and are consequently nondeductible personal expenses see sec_262 413_us_838 326_us_465 63_tc_129 three jurisprudential or administrative exceptions to this rule have developed over time the home_office exception the temporary distant worksite exception and the regular work location exception see bogue v commissioner tcmemo_2011_164 tax ct memo lexi sec_164 at we address the applicability of each to petitioner’s code travel a the home_office exception the first judicially created exception permits taxpayers to deduct expenses_incurred traveling between their residence and a place of business if the residence has a home_office which serves as the taxpayer’s principal_place_of_business see 113_tc_106 76_tc_839 73_tc_766 we have consistently equated the principal_place_of_business requirement for the home_office exception with the principal_place_of_business requirement under sec_280a see 101_tc_537 curphey v commissioner t c pincite as noted supra we found that petitioner’s purported basement office in mequon wisconsin did not qualify as a principal_place_of_business pursuant to sec_280a accordingly the home_office exception is not applicable regarding petitioner’s expenses_incurred during his code travel b the temporary distant worksite exception taxpayers are entitled to deduct travel and lodging_expenses stemming from work at a series of temporary worksites during the year all of which were distant from the taxpayer’s residence 3_tc_544 dollar_figure the irs has memorialized the temporary distant worksite exception in revrul_99_7 1999_1_cb_361 stating a taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works the revenue_ruling thereafter defines a temporary_work_location as one 13our decision in 3_tc_544 was based in part on the fact that the taxpayer had no principal_place_of_business during the taxable_year at issue that is realistically expected to last and does in fact last for year or less id petitioner lives in wisconsin and has maintained his law practice there for almost a decade consequently petitioner’s code travel does not fit within this exception c the regular work location exception the regular work location exception was originally articulated by the commissioner in revrul_90_23 1990_1_cb_28 the current iteration is found in revrul_99_7 c b pincite which states if a taxpayer has one or more regular work locations away from the taxpayer’s residence the taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location in the same trade_or_business regardless of the distance as noted supra petitioner has not suggested that any of his travel was to a temporary_work_location therefore petitioner’s code travel does not fit within this exception 14we have previously questioned the rationale of this exception and have simply treated it as a concession by the commissioner see bogue v commissioner tcmemo_2011_164 tax ct memo lexi sec_164 at d conclusion in sum we conclude that petitioner has failed to establish that his code travel meets any exception to the general_rule treating commuting expenses as nondeductible personal expenses b petitioner’s schedules c1 and c3 petitioner provided no documentation regarding expenses reported on his schedules c1 and c3 for the years at issue accordingly we find that petitioner failed to substantiate those expenses ii unreported income sec_61 defines gross_income as all income from whatever source derived including compensation_for services such as wages salaries and bonuses see also sec_1_61-2 income_tax regs bank_deposits serve as prima facie evidence of income 87_tc_74 citing 64_tc_651 aff’d 566_f2d_2 6th cir see also 102_tc_632 in a posttrial brief respondent itemized unidentified deposits to petitioner’s various bank accounts for the taxable years at issue and determined that those deposits totaled dollar_figure dollar_figure and dollar_figure for taxable years and respectively respondent’s totals on brief for taxable years and are consistent with his assertions following posttrial concessions however the itemized totals on brief for taxable_year differ from those following concessions by approximately dollar_figure dollar_figure following concessions and dollar_figure on brief we construe respondent’s position on brief as an additional concession in this case at trial petitioner identified various deposits at issue as nontaxable balance transfers or payments relating to his wife’s business nonetheless petitioner never submitted any credible_evidence establishing that such transfers were legitimately effected nor explained how his wife’s alleged payments were reported on the relevant tax returns petitioner also indicated that separate deposits of dollar_figure and dollar_figure from taxable_year represent payments from a debtor on a loan he had previously advanced petitioner supplemented the record following trial with an undated unsigned commercial promissory note purporting to memorialize his dollar_figure advance nonetheless petitioner failed to submit any financial documents evincing either the actual transfer of dollar_figure or payments of interest on the alleged loan we find that the record is insufficient to support petitioner’s position petitioner further referenced a deposit of dollar_figure in taxable_year testifying that the deposit represented a retainer from a chinese company that had hired him to perform a due diligence and feasibility study regarding the potential importation of their products however petitioner did not submit a copy of the alleged retainer agreement to the court nor provide any probative evidence pertaining to his alleged work on the projectdollar_figure we decline to accept petitioner’s self-serving unverified and undocumented testimony see tokarski v commissioner t c pincite in sum we find that petitioner failed to report income in the itemized amounts represented by respondent in his posttrial brief iii interest_income in the introductory statement of issues in respondent’s posttrial brief he indicated that the question of whether petitioner failed to report interest_income of dollar_figure dollar_figure and dollar_figure for taxable years and respectively remained unresolved however at no point in the remainder of his brief did he address this issue indeed the forms upon which respondent purportedly made hi sec_15the only evidence in the record regarding this study is petitioner’s vague self-created timesheet labeled shanghai determinations were never offered into evidence accordingly we find that respondent has conceded the issue iv sec_6662 penalty sec_6662 and b and provides for an accuracy-related_penalty of of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations or any substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to maintain adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax exists for an individual if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 we will focus our inquiry on whether petitioner exhibited negligence or intentional disregard of rules or regulations for the years at issuedollar_figure sec_6664 provides that the penalty shall not be imposed with respect to any portion of an underpayment if the taxpayer shows that there 16only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set forth in sec_6662 sec_1_6662-2 income_tax regs was reasonable_cause for and that he acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs respondent bears the burden of production with respect to the penalty sec_7491 the burden imposed by sec_7491 is only to come forward with evidence regarding the appropriateness of applying a particular addition_to_tax or penalty to the taxpayer good v commissioner tcmemo_2008_ wl at once that burden is met petitioner bears the burden of proving that he is entitled to relief under sec_6664 116_tc_438 respondent submits that petitioner’s background as an attorney with undergraduate accounting degrees and a degree in business administration demonstrates that he should have recognized the importance of maintaining adequate_records and substantiating all items reported on his return while petitioner did meticulously maintain records evidencing certain expenses he failed to offer records supporting many claimed expenses as well as credible documentation which might shed light on the unidentified deposits at issue as a result we find that respondent met his burden of production on this issue petitioner did not address the sec_6662 penalties at trial and failed to file a posttrial brief however petitioner’s tax returns for the taxable years at issue were prepared by an accountantdollar_figure good-faith reliance on the advice of an independent professional such as an accountant may demonstrate reasonable_cause 469_us_241 135_tc_199 sec_1_6664-4 income_tax regs to prevail in this effort however the taxpayer must show that he selected a competent adviser with sufficient expertise to justify reliance supplied the adviser with necessary and accurate information and actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir see sanford v commissioner tcmemo_2008_158 tax ct memo lexis at petitioner offered no testimony or other evidence concerning the expertise of his 17at trial petitioner indicated that the expense of having his wisconsin-based accountant travel to the place of trial in chicago was prohibitive nonetheless petitioner requested that the trial take place in chicago and should have anticipated the expense at that time accountant the information he allegedly provided to his accountant or his actual good-faith reliance on his accountant’s advice accordingly we find that petitioner has failed to satisfy his burden v conclusion in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule appendix a--2006 continental bank check no transaction description amount business cards sarah decorah1 fred tabak2 sarah decorah fred tabak clerk of court dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure citi business card dollar_figure clerk of federal court dollar_figure office depot fred tabak dollar_figure dollar_figure cook county sheriff dollar_figure clerk of u s dist court dollar_figure office depot fred tabak sarah decorah dollar_figure dollar_figure dollar_figure clerk of circuit_court dollar_figure sarah decorah sarah decorah sarah decorah home depot dollar_figure dollar_figure dollar_figure dollar_figure clerk of city court dollar_figure - - fred tabak home depot wis legal forms fred tabak state bar of wis sarah decorah sarah decorah dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure clerk of circuit_court dollar_figure sarah decorah sarah decorah state bar sarah decorah clerk of court fred tabak clerk of court attorney assist attorney assist attorney assist attorney assist attorney assist dr s lisowski3 office depot dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure attorney assist attorney assist attorney assist office depot total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1ms decorah worked for attorney assist 2petitioner subleased his milwaukee office from mr tabak 3petitioner consulted dr lisowski regarding various cases appendix b--2007 continental bank check no transcript description amount suzanne lisowski attorney assist attorney assist dollar_figure dollar_figure dollar_figure clerk of traffic court dollar_figure office depot fred tabak dollar_figure dollar_figure supreme court of wis dollar_figure v publishing fred tabak clerk of court dollar_figure dollar_figure dollar_figure clerk of federal court dollar_figure fred tabak attorney assist dollar_figure dollar_figure clerk of court of appeal dollar_figure fred tabak state bar of wis office depot dollar_figure dollar_figure dollar_figure francine l o’claire1 dollar_figure fred tabak clerk of court dollar_figure dollar_figure lake county sheriff dollar_figure fred tabak clerk of court clerk of court dollar_figure dollar_figure dollar_figure total ref and info service dollar_figure fred tabak lowe’s dollar_figure dollar_figure dollar_figure 1this payment was for a copy of a transcript appendix c--2008 continental bank check no transaction description amount clerk of court fred tabak fred tabak office depot luxury furnishings dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure clerk of milwaukee cty dollar_figure office dept credit plan dollar_figure office depot v publishing fred tabak dollar_figure dollar_figure dollar_figure clerk of cook county dollar_figure clerk of cook county dollar_figure office dept credit plan dollar_figure clerk of circuit_court dollar_figure fred tabak sarah decorah office depot dollar_figure dollar_figure dollar_figure clerk of circuit_court dollar_figure total dollar_figure appendix d--2006 wells fargo check no transaction description amount total state bar of wis fred tabak dollar_figure dollar_figure wash county sheriff dollar_figure office depot fred tabak office depot fred tabak office depot fred tabak home depot fred tabak dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure
